DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-6, 8-14, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to a golf club body comprising a first notch near a heal end and a first slot extending entirely though the toe end with a circular first end at the sole. A gap defined by the first slot separates the faceplate from a back end such that only the sole connects the face plate and the back end at the toe, and a width increases in a direction from the sole towards the top rail. A gap defined by the first notch extends entirely through a top rail and into the face plate. The first notch includes a radius to distribute stress concentrations. This arrangement creates a detached faceplate to allow the face to pivot about the sole to provide desirable face flexing characteristics. A reduction in drum style bending is also achieved, which allows for a thinner face due to the point of impact withstanding less stress.  One having ordinary skill in the art would not have found it obvious to modify a traditional golf club head in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Igarashi (US Pat. No. 4,523,759), Nakamatsu (US Pat. No. 4,123,056) and Davis (US Pat. No. 1,154,490)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711